Exhibit 10.2

 

SPLIT-DOLLAR AGREEMENT

 

BETWEEN

 

CHASE CORPORATION AND PETER R. CHASE

 

THIS AGREEMENT made and entered into this 10th day of January, 2005, effective
as of the 23rd day of June, 2004, by and between Chase Corporation, a
Massachusetts corporation, with principal offices and place of business in the
State of Massachusetts (the “Corporation”), and Peter R. Chase, an individual
residing in the State of Massachusetts (the “Employee”),

 

WITNESSETH THAT:

 

WHEREAS, the Employee is employed by the Corporation; and

 

WHEREAS, the Employee wishes to provide life insurance protection for his family
in the event of his death, under the Policy; and

 

WHEREAS, the Corporation is willing to pay the premiums due on the Policy as an
additional employment benefit for the Employee, on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Corporation is the owner of the Policy and, as such, possesses all
incidents of ownership in and to the Policy; and

 

WHEREAS, the Corporation wishes to retain such ownership rights, in order to
secure payment of the amount due it hereunder;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

 

ARTICLE 1

 

Definitions

 

Except as may otherwise be provided in the Policies, the following terms shall
have the meaning hereinafter indicated whenever used in this Plan with initial
capital letters:

 

Agreement.                                “Agreement” means this Split-Dollar
Agreement between Chase Corporation and Peter R. Chase.

 

Corporation.  “Corporation” means the Chase Corporation or any successor in
interest.

 

--------------------------------------------------------------------------------


 

Corporation’s Cumulative Costs.  “Corporation’s Cumulative Costs” means, as of
the date of determination, the sum of (1) the premiums paid by the Corporation
on the Policy under this Agreement; (2) the total premiums paid by the
Corporation on policy number 610005816 and 610027318, issued by ING Security
Life Insurance Company under the split-dollar agreement between the Corporation
and the Employee entered into as of June 23, 1997, as amended, which is
$1,273,507; and (3) the additional amounts as outlined on Schedule 1 attached
hereto and by reference made a part hereof.

 

Corporation’s Policy Interest.  “Corporation’s Policy Interest” means, as of the
date of determination, greater of (1) the Cash Value of the Policy, less any
outstanding indebtedness incurred by the Company and secured by such Policy,
including any unpaid interest on such indebtedness, and (2) the sum of the
Corporation’s Cumulative Costs.

 

Cash Surrender Value.  The “Cash Value” shall have the meaning stated in the
Policy, but shall be determined without regard to surrender charges or other
similar charges or reductions.

 

Death Benefit Option.  “Death Benefit Option” shall have the meaning stated in
the Policy.

 

Employee.  “Employee” means Peter R. Chase.

 

Face Amount of Insurance.  “Face Amount of Insurance” shall have the meaning
stated in the Policy.

 

Insurer.  “Insurer” means John Hancock Variable Life Insurance Company.

 

Policy.  “Policy” means the policy of life insurance on the Employee’s life
acquired from the Insurer to provide the life insurance benefits under the
Agreement, which is described in Exhibit A attached hereto and by this reference
made a part hereof.

 

Planned Annual Premium.  “Planned Annual Premium” shall have the meaning stated
in the Policy.

 

ARTICLE 2

 

Rights and Obligations with Respect to Policies

 


2.1                               PURCHASE OF POLICY.


 


THE CORPORATION HAS PURCHASED THE POLICY FROM THE INSURER IN THE TOTAL FACE
AMOUNT OF $7,500,000 AND LEVEL DEATH BENEFIT OPTION.  THE PARTIES HERETO HAVE
TAKEN ALL NECESSARY ACTION TO CAUSE THE INSURER TO ISSUE THE POLICY, AND SHALL
TAKE ANY FURTHER ACTION WHICH MAY BE NECESSARY TO CAUSE THE POLICY TO CONFORM TO
THE PROVISIONS OF THIS AGREEMENT.  THE PARTIES HERETO AGREE THAT THE POLICY
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND OF THE
ENDORSEMENT TO THE POLICY OR BENEFICIARY DESIGNATION FILED WITH THE INSURER.


 


2.2                               PAYMENT OF PREMIUMS.


 


ON OR BEFORE THE DUE DATE OF EACH POLICY PREMIUM, OR WITHIN THE GRACE PERIOD
PROVIDED THEREIN, THE CORPORATION SHALL PAY THE FULL AMOUNT OF THE PLANNED
ANNUAL PREMIUM TO THE INSURER, AND SHALL, UPON REQUEST, PROMPTLY FURNISH THE
EMPLOYEE EVIDENCE OF TIMELY PAYMENT OF SUCH PREMIUM.  EXCEPT WITH THE CONSENT OF
THE EMPLOYEE, THE CORPORATION SHALL NOT PAY LESS THAN SUCH PLANNED ANNUAL
PREMIUM FOR ANY YEAR, BUT MAY, IN ITS DISCRETION, AT ANYTIME AND FROM TIME TO
TIME,

 

--------------------------------------------------------------------------------


 


PAY MORE THAN THE PLANNED ANNUAL PREMIUM.  THE CORPORATION SHALL ANNUALLY
FURNISH THE EMPLOYEE A STATEMENT OF THE AMOUNT OF INCOME REPORTABLE BY THE
EMPLOYEE FOR FEDERAL AND STATE INCOME TAX PURPOSES AS A RESULT OF THE INSURANCE
PROTECTION PROVIDED THE EMPLOYEE AS THE POLICY BENEFICIARY.

 


2.3                               CORPORATION’S RIGHTS IN POLICY.


 


2.3.1                     OWNERSHIP OF POLICY.  THE CORPORATION SHALL BE THE
SOLE AND ABSOLUTE OWNER OF THE POLICY, AND MAY EXERCISE ALL OWNERSHIP RIGHTS
GRANTED TO THE OWNER THEREOF BY THE TERMS OF THE POLICY, INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO ELECT AND TO CHANGE THE DEATH BENEFIT OPTION AND THE
FACE AMOUNT OF INSURANCE, EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN.


 

2.3.2                        Limitations on Corporation’s Rights in Policy. 
Except as otherwise provided herein, the Corporation shall not sell, assign,
transfer, surrender or cancel the Policy, change the beneficiary designation
provisions of the Policy applicable to the Employee’s share of the Policy death
benefit, change the Death Benefit Option of the Policy, nor decrease the Face
Amount of Insurance of the Policy without, in any such case, the express written
consent of the Employee.

 

2.3.3                        Policy Loans.  The Corporation may pledge or assign
the Policy, subject to the terms and conditions of this Agreement, for the sole
purpose of securing a loan from the Insurer or from a third party.  Interest
charges on such loan shall be paid by the Corporation.  If the Corporation so
encumbers the Policy, other than by a policy loan from the Insurer, then, upon
the death of the Employee, the Corporation shall promptly take all action
necessary to secure the release or discharge of such encumbrance.

 

--------------------------------------------------------------------------------


 


2.4                               EMPLOYEE’S RIGHTS IN POLICY.


 


2.4.1                     ELECTION OF SETTLEMENT OPTION AND BENEFICIARY
DESIGNATION BY EMPLOYEE.  THE EMPLOYEE MAY SELECT THE SETTLEMENT OPTION FOR
PAYMENT OF THE DEATH BENEFIT PROVIDED UNDER THE POLICY AND THE BENEFICIARY OR
BENEFICIARIES TO RECEIVE THE PORTION OF POLICY PROCEEDS TO WHICH THE EMPLOYEE IS
ENTITLED HEREUNDER, BY SPECIFYING THE SAME IN A WRITTEN NOTICE TO THE
CORPORATION.  UPON RECEIPT OF SUCH NOTICE, THE CORPORATION SHALL PROMPTLY
EXECUTE AND DELIVER TO THE INSURER THE FORMS NECESSARY TO ELECT THE REQUESTED
SETTLEMENT OPTION AND TO DESIGNATE THE REQUESTED PERSON, PERSONS OR ENTITY AS
THE BENEFICIARY OR BENEFICIARIES TO RECEIVE THE DEATH PROCEEDS OF THE POLICY IN
EXCESS OF THE AMOUNT TO WHICH THE CORPORATION IS ENTITLED HEREUNDER.  THE
PARTIES HERETO AGREE TO TAKE ALL ACTION NECESSARY TO CAUSE THE BENEFICIARY
DESIGNATION AND SETTLEMENT OPTION PROVISIONS OF THE POLICY TO CONFORM TO THE
PROVISIONS HEREOF.  THE CORPORATION SHALL NOT TERMINATE, ALTER OR AMEND SUCH
DESIGNATION OR ELECTION WITHOUT THE EXPRESS WRITTEN CONSENT OF THE EMPLOYEE.


 


2.4.2                     ASSIGNMENT BY EMPLOYEE.  THE EMPLOYEE SHALL HAVE THE
RIGHT TO ABSOLUTELY AND IRREVOCABLY ASSIGN BY GIFT ALL OF HIS RIGHT, TITLE AND
INTEREST IN AND TO THIS AGREEMENT AND TO THE POLICY TO AN ASSIGNEE.  THIS RIGHT
SHALL BE EXERCISABLE BY THE EXECUTION AND DELIVERY TO THE CORPORATION OF A
WRITTEN ASSIGNMENT, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B,
WHICH BY THIS REFERENCE IS MADE A PART HEREOF.  UPON RECEIPT OF SUCH WRITTEN
ASSIGNMENT EXECUTED BY THE EMPLOYEE AND DULY ACCEPTED BY THE ASSIGNEE THEREOF,
THE CORPORATION SHALL CONSENT THERETO IN WRITING, AND SHALL THEREAFTER TREAT THE
EMPLOYEE’S ASSIGNEE AS THE SOLE OWNER OF ALL OF THE EMPLOYEE’S RIGHT, TITLE AND
INTEREST IN AND TO THIS AGREEMENT AND IN AND TO THE POLICY.  THEREAFTER, THE
EMPLOYEE SHALL HAVE NO RIGHT, TITLE OR INTEREST IN AND TO THIS AGREEMENT OR THE
POLICY, ALL SUCH RIGHTS BEING VESTED IN AND EXERCISABLE ONLY BY SUCH ASSIGNEE.


 


2.5                               COLLECTION AND PAYMENT OF POLICY DEATH
BENEFIT.


 


2.5.1                     COLLECTION OF DEATH PROCEEDS.  UPON THE DEATH OF THE
EMPLOYEE, THE CORPORATION SHALL COOPERATE WITH THE BENEFICIARY OR BENEFICIARIES
DESIGNATED BY THE CORPORATION AT THE DIRECTION OF THE EMPLOYEE TO TAKE WHATEVER
ACTION IS NECESSARY TO COLLECT THE DEATH BENEFIT PROVIDED UNDER THE POLICY; WHEN
SUCH BENEFIT HAS BEEN COLLECTED AND PAID AS PROVIDED HEREIN, THIS AGREEMENT
SHALL TERMINATE.


 


2.5.2                        PAYMENT OF DEATH BENEFIT.  UPON THE DEATH OF THE
EMPLOYEE, THE CORPORATION SHALL HAVE THE UNQUALIFIED RIGHT TO RECEIVE A PORTION
OF SUCH DEATH BENEFIT EQUAL TO THE CORPORATION’S POLICY INTEREST.  THE BALANCE
OF THE DEATH BENEFIT PROVIDED UNDER THE POLICY, IF ANY, SHALL BE PAID DIRECTLY
TO THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE CORPORATION AT THE
DIRECTION OF THE EMPLOYEE, IN THE MANNER AND IN THE AMOUNT OR AMOUNTS PROVIDED
IN THE BENEFICIARY DESIGNATION PROVISION OF THE POLICY.  IN NO EVENT SHALL THE
AMOUNT PAYABLE TO THE CORPORATION HEREUNDER EXCEED THE DEATH PROCEEDS PAYABLE
UNDER THE POLICY AT THE DEATH OF THE EMPLOYEE.  NO AMOUNT SHALL BE PAID FROM
SUCH DEATH BENEFIT TO THE BENEFICIARY OR BENEFICIARIES DESIGNATED BY THE
CORPORATION AT THE DIRECTION OF THE EMPLOYEE, UNTIL THE FULL AMOUNT DUE THE
CORPORATION HEREUNDER HAS BEEN PAID.  THE PARTIES HERETO AGREE THAT THE
BENEFICIARY DESIGNATION PROVISION OF THE POLICY SHALL CONFORM TO THE PROVISIONS
HEREOF.


 


2.5.3                        REFUND OF PREMIUMS.  NOTWITHSTANDING ANY PROVISION
HEREOF TO THE CONTRARY, IN THE EVENT THAT, FOR ANY REASON WHATSOEVER, NO DEATH
BENEFIT IS PAYABLE UNDER THE POLICY UPON THE DEATH OF THE EMPLOYEE AND IN LIEU
THEREOF THE INSURER REFUNDS ALL OR ANY PART OF THE PREMIUMS PAID FOR THE POLICY,
THE CORPORATION AND THE EMPLOYEE’S BENEFICIARY OR BENEFICIARIES SHALL HAVE THE
UNQUALIFIED RIGHT TO SHARE SUCH PREMIUMS BASED ON THEIR RESPECTIVE CUMULATIVE
CONTRIBUTIONS THERETO.

 

--------------------------------------------------------------------------------


 


2.6                               TERMINATION OF THE AGREEMENT DURING THE
EMPLOYEE’S LIFETIME.


 


2.6.1                        AUTOMATIC TERMINATION EVENTS.  THIS AGREEMENT SHALL
TERMINATE, DURING THE EMPLOYEE’S LIFETIME, WITHOUT NOTICE, UPON THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:  (A) TOTAL CESSATION OF THE CORPORATION’S
BUSINESS; (B) BANKRUPTCY, RECEIVERSHIP OR DISSOLUTION OF THE CORPORATION; (C) OR
TERMINATION OF EMPLOYEE’S EMPLOYMENT BY THE CORPORATION (OTHER THAN BY REASON OF
HIS DEATH).


 


2.6.2                        TERMINATION BY PARTIES.  IN ADDITION, THE EITHER
THE CORPORATION OR THE EMPLOYEE MAY TERMINATE THIS AGREEMENT, BY WRITTEN NOTICE
TO THE OTHER PARTY; PROVIDED, HOWEVER, THAT ANY TERMINATION AS TO RIGHTS OF
EITHER PARTY ACCRUED PRIOR TO THE DATE OF TERMINATION SHALL REQUIRE THE WRITTEN
AGREEMENT OF BOTH PARTIES.  ANY SUCH TERMINATION SHALL BE EFFECTIVE AS OF THE
DATE OF SUCH NOTICE OR AGREEMENT.


 


2.6.3                        DISPOSITION OF THE POLICY ON TERMINATION OF THE
AGREEMENT DURING THE EMPLOYEE’S LIFETIME.  IF THE AGREEMENT TERMINATES DURING
THE EMPLOYEE’S LIFETIME AS PROVIDED HEREIN, THEN FOLLOWING SUCH TERMINATION,
NEITHER THE EMPLOYEE, HIS ASSIGNEE, HEIRS, OR BENEFICIARIES SHALL HAVE ANY
FURTHER INTEREST IN AND TO THE POLICY INSURING THE LIFE OF THE EMPLOYEE, EITHER
UNDER THE TERMS THEREOF OR UNDER THE AGREEMENT.


 

ARTICLE 3

 

Named Fiduciary, Determination of Benefits, Claims Procedure and Administration.

 

3.1                                 Named Fiduciary.  The Corporation is hereby
designated as the named fiduciary under this Agreement.  The named fiduciary
shall have authority to control and manage the operation and administration of
this Agreement, and it shall be responsible for establishing and carrying out a
funding policy and method consistent with the objectives of this Agreement.

 


3.2                                 CLAIM.  A PARTICIPANT, BENEFICIARY OR OTHER
PERSON WHO BELIEVES THAT HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE
IS ENTITLED (“CLAIMANT”), OR HIS OR HER DULY AUTHORIZED REPRESENTATIVE, MAY FILE
A WRITTEN REQUEST FOR SUCH BENEFIT WITH THE PRESIDENT OF THE CORPORATION (THE
“FIRST LEVEL REVIEWER”) SETTING FORTH HIS OR HER CLAIM.  SUCH CLAIM MUST BE
ADDRESSED TO THE PRESIDENT OF THE CORPORATION, AT ITS THEN PRINCIPAL PLACE OF
BUSINESS.


 

3.2.1                        Claim Decision   Upon receipt of a claim, the First
Level Reviewer shall advise the Claimant that a reply will be forthcoming within
a reasonable period of time, but ordinarily not later than ninety (90) days, and
shall, in fact, deliver such reply within such period.  However, the First Level
Reviewer may extend the reply period for an additional ninety (90) days for
reasonable cause.  If the reply period will be extended, the First Level
Reviewer shall advise the Claimant in writing during the initial ninety (90) day
period indicating the special circumstances requiring an extension and the date
by which the First Level Reviewer expects to render the benefit determination.

 

If the claim is denied in whole or in part, the First Level Reviewer will render
a written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

(1) the specific reason or reasons for the denial;

 

(2) the specific references to pertinent Plan provisions on which the denial is
based;

 

--------------------------------------------------------------------------------


 

(3) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation as to why such material or such
information is necessary;

 

(4) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and

 

(5) the time limits for requesting a review of the denial under Subsection C
hereof and for the actual review of the denial under Subsection D hereof.

 

3.2.2                        Request for Review   Within sixty (60) days after
the receipt by the Claimant of the written opinion described above, the Claimant
may request in writing that the Secretary of the Corporation ( the “Second Level
Reviewer”) review the First Level Reviewer’s prior determination.  Such request
must be addressed to the Secretary of the Corporation, at its then principal
place of business.  The Claimant or his or her duly authorized representative
may submit written comments, documents, records or other information relating to
the denied claim, which such information shall be considered in the review under
this subsection without regard to whether such information was submitted or
considered in the initial benefit determination.

 

The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the First
Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or (iii)
demonstrates compliance by the First Level Reviewer with its administrative
processes and safeguards designed to ensure and to verify that benefit claims
determinations are made in accordance with this Agreement and that, where
appropriate, the provisions of this Agreement have been applied consistently
with respect to similarly situated claimants.  If the Claimant does not request
a review of the First Level Reviewer’s determination within such sixty (60) day
period, he or she shall be barred and stopped from challenging such
determination.

 

3.2.3                        Review of Decision.  Within a reasonable period of
time, ordinarily not later than sixty (60) days, after the Second Level
Reviewer’s receipt of a request for review, it will review the First Level
Reviewer’s prior determination.  If special circumstances require that the sixty
(60) day time period be extended, the Second Level Reviewer will so notify the
Claimant within the initial sixty (60) day period indicating the special
circumstances requiring an extension and the date by which the Second Level
Reviewer expects to render its decision on review, which shall be as soon as
possible but not later than 120 days after receipt of the request for review. 
In the event that the Second Level Reviewer extends the determination period on
review due to a Claimant’s failure to submit information necessary to decide a
claim, the period for making the benefit determination on review shall not take
into account the period beginning on the date on which notification of extension
is sent to the Claimant and ending on the date on which the Claimant responds to
the request for additional information.

 

The Second Level Reviewer has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of this Agreement.  Benefits
under this Agreement will be paid only if the Second Level Reviewer decides in
its discretion that the Claimant is entitled to such benefits.  The decision of
the Second Level Reviewer shall be final and non-reviewable, unless

 

--------------------------------------------------------------------------------


 

found to be arbitrary and capricious by a court of competent review.  Such
decision will be binding upon the Employer and the Claimant.

 

If the Second Level Reviewer makes an adverse benefit determination on review,
the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:

 

(1) the specific reason or reasons for the denial;

 

(2) the specific references to pertinent Plan provisions on which the denial is
based;

 

(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information which (i) was relied upon by the Second Level Reviewer in making its
decision, (ii) was submitted, considered or generated in the course of the
Second Level Reviewer making its decision, without regard to whether such
instrument was actually relied upon by the Second Level Reviewer in making its
decision or (iii) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement, and
that, where appropriate, the provisions of  this Agreement have been applied
consistently with respect to similarly situated claimants; and

 

(4) a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on such review.

 

ARTICLE 4

 

Miscellaneous

 

4.1                                 Insurer Not a Party.  The Insurer shall be
fully discharged from its obligations under the Policy by payment of the Policy
death benefit to the beneficiary or beneficiaries named in the Policy, subject
to the terms and conditions of the Policy.  In no event shall the Insurer be
considered a party to this Agreement, or any modification or amendment hereof. 
No provision of this Agreement, nor of any modification or amendment hereof,
shall in any way be construed as enlarging, changing, varying, or in any other
way affecting the obligations of the Insurer as expressly provided in the
Policy, except insofar as the provisions hereof are made a part of the Policy by
the beneficiary designation executed by the Corporation and filed with the
Insurer in connection herewith.

 

4.2                                 Amendment.  This Agreement may not be
amended, altered or modified, except by a written instrument signed by the
parties hereto, or their respective successors or assigns, and may not be
otherwise terminated except as provided herein.

 

4.3                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Corporation and its successors and
assigns, and the Employee, his successors, assigns, heirs, executors,
administrators and beneficiaries.

 

4.4                                 Notices.  Any notice, consent or demand
required or permitted to be given under the provisions of this Agreement shall
be in writing, and shall be signed by the party giving or making the same.  If
such notice, consent or demand is mailed to a party hereto, it shall be sent by
United States certified mail, postage prepaid, addressed to such party’s last
known address as shown on the

 

--------------------------------------------------------------------------------


 

records of the Corporation.  The date of such mailing shall be deemed the date
of notice, consent or demand.

 


4.5                                 GOVERNING LAW.  THIS AGREEMENT, AND THE
RIGHTS OF THE PARTIES HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

 

 

 

CHASE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Everett Chadwick

 

 

 

 

Treasurer & CFO

 

 

 

 

 

 

 

/s/ Peter R. Chase

 

 

 

 

Peter R. Chase

    Employee

 

 

 

 

 

 

 

Witness:

/s/ Paula M Myers

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following life insurance Policy is subject to the Split-Dollar Agreement to
which this Exhibit is attached:

 

 

Insurer:

John Hancock Variable Life Insurance Company

 

 

Insured:

Peter R. Chase

 

 

Policy Number:

52860001

 

 

Date of Issue:

June 23, 2004

 

 

Face Amount:

$7,500,000

 

 

Death Benefit Option:

Level

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

THIS ASSIGNMENT, dated this          day of                                    ,
20     .

 

WITNESSETH THAT:

 

WHEREAS, the undersigned (the “Assignor”) is the Employee under that certain
Split-Dollar Agreement between Chase Corporation, a Massachusetts corporation
(the “Corporation”) and Peter R. Chase, dated January 10,,2005, effective as of
June 23, 2004 (the “Split-Dollar Agreement”), which Split-Dollar Agreement
confers upon the undersigned certain rights and benefits with regard to one or
more policies of insurance insuring the Assignor’s life; and

 

WHEREAS, pursuant to the provisions of said Split-Dollar Agreement, the Assignor
retained the right, exercisable by the execution and delivery to the Corporation
of a written form of assignment, to absolutely and irrevocably assign all of the
Assignor’s right, title and interest in and to said Split-Dollar Agreement to an
assignee; and

 

WHEREAS, the Assignor desires to exercise said right;

 

NOW, THEREFORE, the Assignor, without consideration, and intending to make a
gift, hereby absolutely and irrevocably assigns, gives, grants and transfers to
                                    (the “Assignee”), all of the Assignor’s
right, title and interest in and to the Split-Dollar Agreement and said policies
of insurance, intending that, from and after this date, the Split-Dollar
Agreement be solely between the Corporation and the Assignee and that hereafter
the Assignor shall neither have nor retain any right, title or interest therein.

 

 

 

 

 

Peter R. Chase, Assignor

 

--------------------------------------------------------------------------------


 

ACCEPTANCE OF ASSIGNMENT

 

The undersigned Assignee hereby accepts the above assignment of all right, title
and interest of the Assignor therein in and to the Split-Dollar Agreement, and
the undersigned hereby agrees to be bound by all of the terms and conditions of
said Split-Dollar Agreement, as if the original Employee thereunder.

 

 

 

 

 

 

Trustee, Assignee

 

 

Dated:                              , 20    

 

 

CONSENT TO ASSIGNMENT

 

The undersigned Corporation hereby consents to the foregoing assignment of all
of the right, title and interest of the Assignor in and to the Split-Dollar
Agreement, to the Assignee designated therein.  The undersigned Corporation
hereby agrees that, from and after the date hereof, the undersigned Corporation
shall look solely to such Assignee for the performance of all obligations under
said Split-Dollar Agreement which were heretofore the responsibility of the
Assignor, shall allow all rights and benefits provided therein to the Assignor
to be exercised only by said Assignee, and shall hereafter treat said Assignee
in all respects as if the original Employee thereunder.

 

 

 

CHASE CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Dated:                              , 20    

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Amount Added to Corporation’s Cumulative Costs

 

Policy Year

 

Amount

 

1

 

$

182,406

 

 

 

 

 

2

 

$

364,812

 

 

 

 

 

3

 

$

547,218

 

 

 

 

 

4

 

$

729,624

 

 

 

 

 

5

 

$

912,030

 

 

 

 

 

6

 

$

1,094,436

 

 

 

 

 

7

 

$

1,276,842

 

 

 

 

 

8

 

$

1,459,248

 

 

 

 

 

9 and thereafter

 

$

1,641,654

 

 

--------------------------------------------------------------------------------